DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. Applicant’s argument that Cooper fails to disclose the onsite and offsite computers as specifically claimed and multiple monitoring wellbores is accurate but Dusterhoft (US 20170075006 A1) discloses the multiple monitoring wellbores and remote computing systems in a network as discussed infra.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-20, 22, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 20080149329 A1) In light of Dusterhoft (US 20170075006 A1).
With respect to claim 1, Cooper discloses a method of controlling a pumping sequence of a fracturing fleet at a wellsite while performing a fracturing job on a treatment wellbore penetrating a subterranean formation, comprising: receiving, by a modeling application (combination of 34, 38, 42, 44, 46) executing on a computer (24) at the wellsite (fig. 1), one or more user inputs (via 46 or 20) related to the fracturing job, one or more wellbore inputs comprising sensor data from the wellbore (via 20 or 46 as described in pgph. 45 for data from 46 and pgphs. 34, 36, 44, and 53 for data from sensors 20), or combinations thereof: predicting, by the modeling application, a fracture propagation within the subterranean formation using all or a portion of the inputs (pgphs. 45, 47 “model can solve… amount of proppant… to achieve a particular fracture dimension); producing, by the modeling application, a pumping sequence to obtain the fracture propagation (pgph. 47), wherein the pumping sequence comprises two or more sub-stages (either sub-stages from tables 1, 2, or one sub-stage being initial proppant placement schedule in step 74 and another sub-stage being one iteration of updated schedule in step 80, or one sub-stage being a slug pumping time and another substage being a no-slug pumping time, associated with sub-models 56 and 58, respectively), and wherein the modeling application employs a first pumping routine model (model in step 72, slug pumping time of model 56, or model used to generate pad stage in tables 1 or 2, see pgphs. 53, 60, 85, 86) to provide a first sub-stage of the pumping sequence and employs a second pumping routine model to provide a second sub-stage of the pumping sequence (model in step 80, no-slug pumping time of model 58, or model used to generate stage 2.0 PPA in tables 1 or 2, see pgphs. 53, 60, 85, 86), wherein the first and second pumping routine models are different (these models will all be different since the outputs are different); and controlling, by a managing application executing on a computer (24) at the wellsite, the fracturing fleet in accordance with the pumping sequence to place a fracturing fluid in the treatment well (pgphs. 42 53, 60, 85, 86).
However, while Cooper discloses a LAN network of multiple computers and remote computers (pgph. 40), he fails to specifically disclose running a modeling application on a remote computer.
Nevertheless, Dusterhoft discloses a wide area network or internet connection between multiple computers running different programs as opposed to a single computer (pgph. 236).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have done the predicting and producing steps on a remote computer (contemplated by Cooper in pgph. 40) instead of local computer 24 of Cooper as taught by Dusterhoft (pgph. 236) since this is the simple substitution of one prior art device (single local computer) for another (distributed computer network running programs and communicating) with predictable results and a reasonable expectation for success.
With respect to claim 2, Cooper discloses, wherein the pumping sequence corresponds to a pumping time and wherein the first sub-stage is completed within a first half, alternatively a first third of the pumping time (see tables 1, 2).
With respect to claim 3, Cooper discloses wherein the modeling application employs a third pumping routine model to provide a last sub-stage of the pumping sequence (flush stage of tables 1, 2, final updated model of step 80 described in pgph. 60, or final no-slug pumping time by model 58) and wherein the first, second, and third pumping routine models are different (the models are different because the provide different outputs).
With respect to claim 4, Cooper discloses wherein the last sub-stage is completed within a last half, alternatively a last third of the pumping time (tables 1, 2, pgph. 85).
With respect to claim 5, Cooper discloses wherein the first sub-stage corresponds to ramping up from zero a flow rate of the pumping sequence and the last sub-stage corresponds to a ramping down to zero of the flow rate of the pumping sequence (an initial stage and a final stage will naturally require this since pumping rate is initially zero before treatment begins and is zero at the end of treatment).
With respect to claims 6, 7 and 9, Cooper discloses wherein the one or more wellbore inputs comprise sensor data gathered from sensors located in the treatment well during the fracturing job (pgph. 36), one or more monitoring wellbores spaced a distance apart from the treatment wellbore (pgph. 36), wherein the treatment wellbore and the one or more monitoring wellbores are distinct from one another and do not share any common borehole (pgph. 36).
With respect to claim 8, Cooper fails to disclose wellbores sharing a common vertical portion.
Nevertheless, Dusterhoft discloses wherein the treatment wellbore and one or more monitoring wellbores are lateral wellbores sharing a common vertical portion (pgphs. 101, 102, 115, 116, 120).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the treatment wellbore and one or more monitoring wellbores lateral wellbores sharing a common vertical portion as taught by Dusterhoft (pgphs. 101, 102) in Cooper since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 10, while Cooper discloses the sensors 20 in a lateral or monitoring wellbore, Cooper fails to specifically disclose two treatment wellbores as claimed. 
Nevertheless, Dusterhoft discloses this in pgphs. 101, 102, figs. 4A-D
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the methods of Cooper to install sensors in two adjacent treatment wells as taught by Dusterhoft (pgphs. 101, 102) to predict fracturing in both as taught by since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claims 11, Cooper discloses a method of controlling a pumping sequence of a fracturing fleet at a wellsite while performing a fracturing job on a treatment wellbore penetrating a subterranean formation, comprising: receiving during the fracturing job, by a modeling application (combination 36, 34, 42, 44, 38, 46) executing on a computer (24), one or more wellbore inputs comprising sensor data from the treatment wellbore (pgph. 36, pgph. 45) and sensor data from one or more monitoring wellbores spaced a distance apart from the treatment wellbore (combination thereof, pgph. 36); predicting, by the modeling application, a fracture propagation within the subterranean formation using all or a portion of the inputs (pgph. 45); producing during the fracturing job, by the modeling application, an updated pumping sequence to obtain the fracture propagation (pgphs. 47, 53, 60); and controlling, by a managing application, the fracturing fleet in accordance with the updated pumping sequence to place a fracturing fluid in the treatment well (pgphs. 51, 53, 60).
However, Cooper fails to specifically disclose multiple monitoring wellbores.
Nevertheless, Dusterhoft discloses this (6A, wellbores 620a-e, pgphs. 116-117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used multiple monitoring wellbores in Cooper as taught by Dusterhoft (pgphs. 114-117) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 12, Cooper discloses wherein the updated pumping sequence is the same or different than an initial pumping sequence used at the beginning of the fracturing job (figs. 3, 4, pgphs. 53, 60).
With respect to claims 13-20 these limitations have been discussed supra in the rejection of claims 2-10. 
With respect to claim 22, Cooper discloses directing, by a managing application (abstract) executing on a computer system (24), a pumping operation per a pumping sequence; and wherein the updated pumping sequence is generated by an automated sub-stage routine within the pumping sequence (pgph. 53, fig. 3).
With respect to claim 23, Cooper (pgph. 40) and Dusterhoft (pgph. 236) disclose establishing electronic communication between the managing application on the computer at the wellsite and the modeling application executing on the computer located remote from the wellsite.
With respect to claim 25, Cooper in light of Dusterhoft further discloses wherein: the computer (24) located at the wellsite is a computer system (24, Cooper), a unit controller, a server, a workstation, a desktop computer (pgph. 41), the computer remote from the wellsite is a computer system, a workstation, a tablet,  a desktop computer (pgph. 41, Cooper, pgphs. 236, 55) Dusterhoft, and the electronic communication is wired communication, wireless communication selected from one of a satellite communication (pgph. 236 Dusterhoft)
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in light of Dusterhoft as applied to claim 11 above, and further in view of Phillippi (US 20160305223 A1).
With respect to claim 21, while fig. 3 and pgphs. 46 and 53 of Cooper seem to indicate the use of a closed loop algorithm for pumping sequence updating, for the same of compact prosecution a more explicit teaching will be used.
Phillippi discloses wherein an updated pumping sequence is generated by a closed loop algorithm that executes until the end of a stage or a change in the wellbore inputs (pgphs. 3, 37) in a fracture pumping design (pgph. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a closed loop algorithm to generate the updated pumping sequence in Cooper as taught by Phillippi since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in light of Dusterhoft as applied to claim 1 above, and further in view of Xu (US 20200386080 A1).
With respect to claim 24, while pgph. 40 of Cooper and pgph. 236 of Dusterhoft disclose computer networks with remote computers with various programs running that interact with each other, they fail to explicitly state the updated pumping sequence being calculated on modeling application being on the remote computer.
Nevertheless, Xu discloses retrieving, by the managing application executing on a computer located at the wellsite (124), the updated pumping sequence from a modeling application located remote from the wellsite (pgph. 34, pgph. 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a modeling application on the remote computer of Cooper in light of Dusterhoft with the local computer having the managing application as taught by Xu since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        09/21/2022